Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The applicant is reminded of the applicant’s duties under 37 CFR 1.126.  It is requested that the applicant amend the claims so as to address the omission of claim 16 in the originally filed claims.

Election/Restrictions
Applicant’s election without traverse of Groups A and I in the reply filed on November 11, 2021 is acknowledged.
Claims 7-9, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.

Information Disclosure Statement
The information disclosure statement filed August 14, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the European Patent Document 361020 referred to therein has not been considered.
Drawings
The drawings are objected to because the lead line for reference character 29 in figure 6 fails to accurately indicate the free end of the torsion element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both one of the torsion elements and an aperture in figure 7B and reference character “18” has been used to designate both torsion elements and a pivot axis in figure 7B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The disclosure is objected to because of the following informalities: the descriptions of figures 9 to 19, 25 to 33, and 39a and 39b are inadequate since each of the figures 9-19, 25-33 and 39a-39b has not been sufficiently described.  On line 2 of paragraph 48, “a pair of torsion elements 15a” is confusing since only one torsion element 15a is shown in the drawings.  On line 16 of paragraph 48, “the torsion element 15” is confusing since it is unclear if the applicant is referring to the torsion element 15a or the torsion element 15b.  Note that reference character 15 has been used to refer to the pair of torsion elements 15a and 15b.  On line 9 of paragraph 49, “the torsion elements 15a” is confusing since only one torsion element 15a is shown in the drawings.
Finally, the applicant should avoid referring to the same element of the invention with different language.  For example, the applicant should avoid referring to element 16 as “the hinge based counterbalance mechanism” on line 8 of paragraph 43 and as “the direct hinge drive mechanism” on line 21 of paragraph 43.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a hinge” on line 5 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the hinge set forth on line 1 or is attempting to set forth another hinge in addition to the one set forth above.  Recitations such as “via the pivot axis” on line 7 of claim 1 render the claims indefinite because it is unclear how an axis can connect two elements to one another.  Note that an axis is merely an imaginary straight line that something turns about.  Also see “pivot axis” on line 5 of claim 12.  Recitations such as “the first hinge” on line 3 of claim 2 render the claims indefinite because they lack antecedent basis.  Recitations such as “a first hinge” on line 1 of claim 12 render the claims indefinite because it is unclear if the applicant is referring to the first hinge set forth above or is attempting to set forth another first hinge in addition to the one set forth above.  Possessive pronouns such as “their” on lines 2, 3 and 4 of claim 12 should be replace with the name(s) of the element(s) to which the possessive pronouns refer.  Recitations such as “a body side portion” on line 2 of claim 12 render the claims indefinite because it is unclear if the applicant is referring to the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 12, 14,15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajenke et al. (US 8500185).  Krajenke et al. discloses a hinge based counterbalance mechanism for operating a hinge 20 of a closure panel 24 of a vehicle 22 to assist in opening and closing of the closure panel 24 between a closed position and an open position about a pivot axis 32, the hinge based counterbalance mechanism including: 
a hinge having a body side portion 34 for connecting to a body 26 of the vehicle 22 and a panel side portion 38 for connecting to the closure panel, the body side portion and the panel side portion coupled via the pivot axis;
a torsion element 44 having a free end 48 and a fixed end 50 coupled to either of the body side portion or the body, the fixed end inhibited from rotating relative to the free end and the free end able to rotate about a torsion axis 52 of the torsion element; and 
a mechanical coupling mechanism 56 coupling the free end 48 to the panel side portion 38, the mechanical coupling mechanism providing for variability in torque output of the torsion element applied from the torsion element to the panel side portion as the hinge moves between the open position and the closed position (claim 1);

	wherein the mechanical coupling mechanism 56 is a multi-bar linkage (claim 3);
	wherein the multi-bar linkage 56 is connected to a pivot element (labeled below) mounted on the pivot axis, the pivot element fixedly attached to the panel side portion (claim 4);
wherein the torsion element 44 is a solid rod or hollow tube (claim 10);
wherein the hinge is a first hinge, the first hinge and the second hinge each has their respective body side portion 34, 36 for connecting to the body 26 of the vehicle 22 and each has their respective panel side portion 38, 40 for connecting to the closure panel 24, the body side portions and the panel side portions coupled via their respective pivot axis 32; the torsion element 44 as a first torsion element has the fixed end 50 as a first fixed end coupled to the body 26 and the free end 48 as a first free end coupled to the body side portion of the first hinge, the first fixed end inhibited from rotating relative to the first free end and the first free end able to rotate about the torsion axis as a first torsion axis of the first torsion element; the second torsion element 46 has the second fixed end 62 coupled to the body and a second free end 60 coupled to the body side portion 36 of the second hinge, the second fixed end 62 inhibited from rotating relative to the second free end 60 and the second free end able to rotate about a second torsion axis 64 of the second torsion element 46; the mechanical coupling mechanism 56 as a first mechanical coupling mechanism coupling the first free end to the panel side portion of the first hinge, the first mechanical coupling mechanism providing for variability in 
wherein the closure panel 24 is selected from the group consisting of: a lift gate; a trunk, a hood, and a swing door (claim 14);
	wherein the first torsion element 44 is positioned in an aperture (labeled below) of the body side portion 34 such that the torsion element 44 is free to rotate about itself at the free end 48 (claim 15);
wherein the mechanical coupling mechanism 56 has a first bar 78 mounted on the torsion element 44, such that the first bar rotates conjointly with the torsion element (claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14,15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a drive shaft 11 of a motor 7 (claim 5); the motor 7 is mounted on a body side portion 5 of a hinge (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke with a motor and drive shaft, as taught by Schachtl, to enable automated opening and closing of the closure panel.
	It should be noted that the pivot element of Krajenke et al. will be operationally coupled to the drive shaft of the motor since the motor of Schachtl and the pivot element of Krajenke et al. will both be operationally connected about the pivot axis 32 of Krajenke et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14,15 and 19 above, and further in view of Duffy (US 7730584).  Duffy discloses a torsion element comprising a coil spring 50.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke et al. with a coil spring, as taught by Duffy, to reduce the amount of space required to house the hinge and torsion element combination.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14,15 and 19 above, and further in view of Schachtl .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke with a second motor, as taught by Schachtl, to enable automated opening and closing of the closure panel.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14,15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a multi-bar linkage 10, 12, 13, 14 which connects a torsion element 7 to a panel side portion 2 of a hinge, wherein the multi-bar linkage is a four bar linkage.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke et al. with a four bar linkage, as taught by Schachtl, to more accurately control how the force of the torsion element is applied to the hinge.


    PNG
    media_image1.png
    1184
    1107
    media_image1.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634